Citation Nr: 0329403	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  96-26 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to an initial rating in excess of 10 percent 
for postoperative residuals of a left knee injury.

3.  Entitlement to an initial rating in excess of 10 percent 
for geographic tongue.

4.  Entitlement to an initial rating in excess of 20 percent 
for chronic lumbar strain.

5.  Entitlement to an initial rating in excess of 10 percent 
for obsessive compulsive disorder, for the period prior to 
March 31, 1999.  

6.  Entitlement to a rating in excess of 50 percent for 
obsessive compulsive disorder, for the period subsequent to 
March 31, 1999.  

7.  Entitlement to a compensable initial rating for tinea 
pedis.

8.  Entitlement to a compensable initial rating for 
hyperhidrosis of the bilateral axillae.

9.  Entitlement to a compensable initial rating for 
seborrheic keratosis of the left thigh.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty from December 1976 to 
November 1979, and from June 1981 to June 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran service connection for sinusitis.  He was 
granted service connection for a left knee disorder, tinea 
pedis, geographic tongue, hyperhidrosis, seborrheic 
keratosis, chronic lumbar strain, and obsessive compulsive 
disorder.  The veteran responded with a timely Notice of 
Disagreement regarding these determinations, and these issues 
were subsequently perfected for appeal to the Board.  

These issues were previously presented to the Board in 
February 1999, at which time they were remanded for 
additional development.  They have now been returned to the 
Board.  


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), was 
signed into law.  It essentially eliminated the requirement 
that a claimant submit evidence of a well-grounded claim.  
The law also provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  There are also new notification 
provisions contained in this law which require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  Regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326.  

First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b)(2003).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 3.159(a)(5) 
(2003). 

Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
With respect to this duty to assist the veteran in obtaining 
evidence, the VCAA requires that the VA notify the claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by VA.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

While it has been over two years since the VCAA was passed, 
the RO has failed in the present case to specifically notify 
the veteran of this legislation, or to complete the necessary 
development required under the VCAA.  Therefore, a remand is 
required to ensure compliance by the RO with the provisions 
of the VCAA, and to afford the veteran appropriate due 
process.  

Next, the RO is reminded that during the pendency of this 
appeal, the rating criteria have changed for several of the 
disabilities for which the veteran seeks increased ratings.  
Where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to an appellant applies.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  However, revised statutory or 
regulatory provisions may not be applied to any time period 
before the effective date of the change.  See 38 U.S.C.A. 
§ 7104(c) (West 2002); VAOPGCPREC. 3-2000 (April 10, 2000); 
Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

The veteran's geographic tongue, tinea pedis, hyperhidrosis, 
and seborrheic dermatitis are all rated under the diagnostic 
criteria for skin disabilities; these criteria were changed 
effective August 30, 2002.  See 38 C.F.R. § 4.118 (2003).  
Also, his obsessive-compulsive disorder is rated under 
Diagnostic Code 9404; this Code was changed effective 
November 7, 1996.  See 38 C.F.R. § 4.130 (2003).  In 
considering the veteran's increased ratings claims, the RO 
must consider these disabilities under both the new and old 
rating criteria, as applicable.  

Finally, the Board notes that the veteran has appealed the 
initial rating assigned for his service-connected 
disabilities.  In initial rating cases, separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged ratings."  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In considering the claims on 
appeal, the RO must weight the possibility of awarding a 
staged rating for the veteran's service-connected 
disabilities.  



Therefore, in light of the above, this appeal is remanded for 
the following additional development:  

1.  The RO should review the record and 
ensure that all notification and 
development actions required by the VCAA 
are fully satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002), and 38 C.F.R. 
§ 3.159 (2003), and any other applicable 
legal precedent.  This includes informing 
the veteran of the time he has in which 
to submit additional evidence.  

2.  Thereafter, the RO should again 
consider the veteran's claims for service 
connection for sinusitis and for 
increased initial ratings for his left 
knee disorder, tinea pedis, geographic 
tongue, hyperhidrosis, seborrheic 
keratosis, chronic lumbar strain, and 
obsessive compulsive disorder, in light 
of the additional evidence added to the 
record.  When rating the veteran's 
service-connected geographic tongue, 
tinea pedis, hyperhidrosis, seborrheic 
dermatitis, and obsessive compulsive 
disorder, the RO must consider both the 
former and revised rating criteria for 
these disabilities.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



